UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-2172


JOHN LASCHKEWITSCH,

                     Plaintiff - Appellant,

              v.

TRANSAMERICA LIFE INSURANCE COMPANY,

                     Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:14-cv-00632-D)


Submitted: April 14, 2020                                         Decided: April 16, 2020


Before WILKINSON, QUATTLEBAUM, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John B. Laschkewitsch, Appellant Pro Se. Douglas Marshall Jarrell, ROBINSON
BRADSHAW & HINSON, PA, Charlotte, North Carolina; Misty A. Murray, HINSHAW
& CULBERTSON LLP, Los Angeles, California, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      John B. Laschkewitsch appeals the district court’s order denying his Fed. R. Civ. P.

60 motion. We have reviewed the record and find no reversible error. Accordingly, we

affirm the district court’s order. Laschkewitsch v. Transamerica Life Ins. Co., No. 5:14-

cv-00632-D (E.D.N.C. Sept. 26, 2019). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                             AFFIRMED




                                           2